Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of Claims
Claims 1-15, 21-25 are subject to examination.  
Claims 16-20 are cancelled.  

Election/Restrictions
Applicant’s election without traverse of Group I claims 1-15 in the reply filed on 12/23/21 is acknowledged.

Drawings
The figures submitted on the filing date of this application are acknowledged. 
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 9, 24, is/are rejected under 35 U.S.C. 103 as being unpatentable over EP 3637345 A1 Hans et al., in view of TEITO KURITOSHI, JP 2020123875.
Referring to claim(s) 1, 9, 24, Hans discloses a method for issuing public key infrastructure (PKI), 
an electronic device comprising: a processor system; a wireless transceiver system coupled to the processor system for exchanging information with a peer-to-peer wireless communication network; memory coupled to the processor system and storing executable instructions that when executed by the processor system configure the electric device to: a computer program product of an electronic device comprising a non-transitory computer readable storage medium storing programming, the programming including instructions that cause a target controller to:
(To authenticate a cryptographic public key, e.g. a public part of an asymmetric key pair, it is known to use a so-called public key infrastructure (PKI), in which the identity linked to the cryptographic public key, e.g. a natural or legal person, is confirmed by a trustworthy authority. This confirmation of an identity can e.g. B. done by a certificate that is digitally signed by the trustworthy entity. This requires that the trustworthy entity ensures that the linked identity is authentic, for example using an ID document. However, this task can also be delegated by the trustworthy entity to another entity, which is typically referred to as the Registration Authority (RA), fifth paragraph, page 2) certificates (If the RA confirms the identity and determines that a certificate can be issued, the RA causes the "approveEntity" function to increase the status of the certificate in the "certificates" mapping to "Approved", second last paragraph, page 8) in a peer-to- peer (The distributed database system can, for example, also be a distributed communication system for data exchange. This can be, for example, a network or a peer-2-peer network, fourth paragraph, page 15) wireless communication network (A connection between components can be implemented, for example, via a wired and / or wireless data connection, second paragraph, page 6), comprising:
generating, at a first certificate authority (CA) node (The result of their verification to an entity called the Certification Authority (CA), which, when the authenticity has been confirmed, confirms the authenticity of the identity by signing the certificate, second last paragraph, page 2) 
in the peer-to-peer wireless communication network, a PKI certificate based on public key information received from an applicant node in the peer-to-peer wireless communication network (in a distributed database, the a Depending on the application scenario, it may be necessary to ensure that a public key is assigned to a specific natural or legal person. This can make it possible, for example, to enforce claims against this natural or legal person using judicial means. To authenticate a cryptographic public key, e.g. a public part of an asymmetric key pair, it is known to use a so-called public key infrastructure (PKI), in which the identity linked to the cryptographic public key, e.g. a natural or legal person, is confirmed by a trustworthy authority. This confirmation of an identity can e.g. B. done by a certificate that is digitally signed by the trustworthy entity. This requires that the trustworthy entity ensures that the linked identity is authentic, for example using an ID document. However, this task can also be delegated by the trustworthy entity to another entity, which is typically referred to as the Registration Authority (RA). The RA only checks the alleged authenticity of the identity and passes it on, third last paragraph, page 2); 
(First, a user can apply for a certificate in the blockchain by calling the "requestCertificate" function, giving the second identity as a parameter with which the user wants to be certified. The smart contract first checks whether there is already a certificate for the calling blockchain address. The new certificate is entered with the status "Requested" under the applicant's blockchain address in the "certificates" mapping, and this address is also attached to the list of requested certificates. The "approveEntity" function may only be used by the RA. In practical applications, the RA can also have tasks that go beyond the functionality implemented in the example shown. These tasks may also include operations to be performed manually, e.g. B. if a natural person's identification document is to be presented for authentication. The RA processes all entries in the list of requested certificates. If the RA confirms the identity and determines that a certificate can be issued, the RA causes the "approveEntity" function to increase the status of the certificate in the "certificates" mapping to "Approved". The applicant's address is removed from the list of requested certificates and appended to the "approvedCertificates" list. The "certifyEntity" function may only be used by the CA. The CA processes all entries in the "approvedCertificates" list. The CA sets the status of the corresponding certificate in the "certificates" mapping to "Certified".  If any user of the blockchain wants to check whether another identity actually belongs to a specific blockchain address, he calls the "verifyEntity" function, which receives the blockchain address and the other identity encoded as a string as parameters. The function checks whether an entry with the status "Certified" and the specified string exists in "certificates" at the specified address. In the example shown, functions are also provided to revoke or delete certificates. The CA can use the "revokeCertificate" function to set the status of a certificate in the "certificates" mapping to "Revoked" to revoke the certificate, or delete a certificate from the "certificates" mapping using the "deleteCertificate" function, paragraph seven, page 8 – paragraph 2, page 9.
Although in Fig. 2 Only one CA node 250 and one RA node 260 are shown, it is understood that in some implementations, multiple CA nodes 250 and / or multiple RA nodes 260 could also be provided. Likewise, a plurality of nodes 230 can be provided, via which a user can initiate a link between his first identity and a second identity. Furthermore, any number of access nodes 280 can also be provided, or separate access nodes that are not participants in the distributed database 100 could be completely dispensed with, paragraph first, page 8.
Hans does not specifically mention about, which is well-known in the art, which Teito discloses, transmitting the PKI certificate generated by the first CA node to the applicant node using the peer-to-peer wireless communication network (Further, the device 100 transmits a public key 174 and a request to issue a digital certificate (certificate signature request) to the certificate authority 200 (step S3). In response to the certificate signing request received from the device 100, the certificate authority 200 registers the public key 174 and issues the electronic certificate 176 associated with the registered public key 174. Then, the certificate authority 200 transmits the electronic certificate 176 to the device 100 via the network. Then, the device 100 receives and stores the electronic certificate 176 from the certificate authority 200, paragraph 8, page 9).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Hans to implement these limitations and also one of ordinary skill in the art would have been motivated to do so because it could provide utilizing well-known sending of PKI certificate over the peer-to-peer wireless communication network. The network would enable a node to receive a PKI certificate from the source of the certificate. The certificate would enable the node for providing secure communication with an entity, paragraph 8, page 9.
 
Claim(s) 2, 3, 10, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hans, in view of Teito, Yamada, 9,912,479, Simplicio Junior JR et al., 2019/0245703 and Hattori 2015/0089215.
Referring to claim(s) 2, 10, Hans discloses wherein the applicant node and the first CA node (as rejected in claim 1). Hans and Teito do not disclose, which is well-known in the art, which Yamada discloses, are each pre-configured with a common generator matrix, the public key information includes a public signature key generated by the applicant node using the generator matrix, and a product of the generator matrix
(In some implementations, the example quantum-enabled adversary 108 can perform quantum computing algorithms, execute quantum computing circuits or quantum communication protocols, or perform other types of quantum information processing tasks. In the example shown, the quantum-enabled adversary 108 can perform Shor's algorithm, which allows the quantum-enabled adversary to efficiently solve problems that are believed to be hard on a classical computer. For example, the quantum-enabled adversary 108 may use Shor's algorithm to factor large integers, find discrete logarithms or possibly to solve other problems in a computationally-efficient manner. Accordingly, the example quantum-enabled adversary 108 can compromise the security of certain quantum-vulnerable cryptosystems (e.g., by computing a private key of a certificate authority or other entity based on public information), col., 5, lines 12-27.
The node 202 also obtains a plaintext value 214 (x) based on the random value 208. In the example shown, the node 202 obtains the plaintext value 214 by assigning the random value 208 as the plaintext value 214 (e.g., by setting the plaintext value 214 equal to the random value 208). The plaintext value 214 and the error vector 212 are then used in an encryption function 216 to produce a ciphertext 218 (C.sub.1). In some implementations, the encryption function 216 is a McEliece encryption function implemented according to a McEliece cryptosystem using the QC-MDPC code. For instance, the QC-MDPC code may generate a public key G and private key H, where G is a k×n code generator matrix and H is a (n−k)×n parity check matrix for G. In some implementations, the private key matrix H may be computed first, and the public key matrix G may be derived from H. The encryption function 216 may use the public key matrix G to generate the ciphertext 218, for example, according to the equation C.sub.1=xG+e, where C.sub.1 is the ciphertext 218, x is the plaintext value 214, G is the public key matrix for the McEliece cryptosystem, and e is the error vector 212, col., 6, lines 57-67.
The plaintext value 320 and the error vector 312 are used in an encryption function 322 to produce a ciphertext 324 (C.sub.1). In some implementations, the encryption function 322 is a McEliece encryption function implemented according to a McEliece cryptosystem using the QC-MDPC code. For instance, the QC-MDPC code may generate a public key G and private key H, where G is a k×n code generator matrix and H is a (n−k)×n parity check matrix for G. In some instances, the private key matrix H may be computed first, and the public key matrix G may be derived from H. The encryption function 322 may use the public key matrix G to generate the ciphertext 324, for example, according to the equation C.sub.1=xG+e, where C.sub.1 is the ciphertext 324, x is the plaintext value 320, G is the public key matrix for the McEliece cryptosystem, and e is the error vector 312 (col., 9, lines 10-20).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Hans to implement these limitations and also one of ordinary skill in the art would have been motivated to do so because it could provide utilizing well-known creating of a public signature key by the node using the matrix. The network would enable a node to utilize the signature for a communication with a specific entity. The signature would enable an entity to prove that the entity is a real entity involved in secure communication with the entity, col., 6, lines 57-67.
Hans, Teito and Yamada do not disclose, which is well-known in the art, which Simplicio discloses, generating an intermediate certificate based on a first key that is based on: (i) the public signature key generated by the applicant node and (ii) and a random value received from the applicant node, para 78-92, 111. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Hans to implement these limitations and also one of ordinary skill in the art would have been motivated to do so because it could provide utilizing well-known intermediate certificate that can be signed. The certificate would be generated based on available information of the node including public signature and a random value. The certificate would enable an entity a secure communication over the network, para 78-92.
Hans, Teito, Simplicio and Yamada do not disclose, which is well-known in the art, which Hattori discloses, signing the intermediate certificate, encrypting the signed intermediate certificate to produce the PKI certificate, para 9, 11. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Hans to implement these limitations and also one of ordinary skill in the art would have been motivated to do so because it could provide utilizing well-known generating of a PKI certificate. A certificate would be signed and encrypted, which can provide trusted digital identity. The PKI certificate (digital certificate) would be used for identifying user/device/server/node when communication on untrusted networks
intermediate certificate that can be signed, para 9, 11.

Referring to claim(s) 3, 11, Yamada, wherein the public key information includes a public encryption key calculated by the applicant node using the generator matrix, the product of the generator matrix. Hattori discloses encrypting the signed intermediate certificate to produce the PKI certificate is performed using a second key that is based on, Simplicio discloses the public encryption key; (ii) and the random value received from the applicant node.

Claim(s) 4, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hans, in view of Teito, Yamada, Simplicio, Hattori and Thierry EP 3340530 A1.
Referring to claim(s) 4, 12, Hans discloses the first key, the second key, CA node, the peer-to-peer wireless communication network (as rejected in claim 1). Hans, Teito, Hattori, Simplico and Yamada do not disclose, which is well-known in the art, which Thierry discloses, receiving the keys at the first CA node from a registration authority (RA) node, second paragraph page 2. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Hans to implement these limitations and also one of ordinary skill in the art would have been motivated to do so because it could provide utilizing well-known registration authority to receiving a request and verify the entity sending the request. The keys would be provided for encrypting data prior to communicating on the network, second paragraph page 2.

Claim(s) 6, 14, is/are rejected under 35 U.S.C. 103 as being unpatentable over Hans, in view of Teito, Yamada, Simplicio, Hattori and JP 2005525721 A .
Referring to claim(s) 6, 14, Hans, Teito, Hattori, Simplico and Yamada do not disclose, which is well-known in the art, which JP 2005525721 A discloses, wherein the CA node calculates the first and second keys, (The first process consists of calculating one common asymmetric key pair for the members of the group by the first calculation means of the certificate authority, and this pair of keys consists of a common public key and a common private key. Yes. The algorithm used in the first stage is a public key signature algorithm. L. Rivest, A.M. Shamir and L. It may be an RSA algorithm where Adleman is the creator (third last paragraph page 6). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Hans to implement these limitations and also one of ordinary skill in the art would have been motivated to do so because it could provide utilizing well-known CA node to perform calculations. The CA node would enable generating/creating of keys upon request and to send the generated/created keys for use by an entity over a network. The keys would be provided for encrypting data prior to communicating on the network, third last paragraph page 6.

Claim(s) 7, 15, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hans, in view of Teito, Gordaychik, 2019/0363843 and OWYANG et al., EP 2355560 B1.
Referring to claim(s) 7, 15, 21, Hans and Teito do not disclose, which is well-known in the art, which Gordaychik discloses, the peer-to-peer wireless communication network is a sidelink (SL) vehicle-to-anything (V2X) communication network, para 111. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Hans to implement these limitations and also one of ordinary skill in the art would have been motivated to do so because it could provide utilizing well-known SL V2X communication network. The sidelink would enable direct communication between entities of V2X. This would provide communication without getting any cellular network involved, second paragraph, page 6.
Hans, Gordaychik and Teito do not disclose, which is well-known in the art, which Owyang discloses, the applicant node and the CA node are each implemented by processor enabled control units that are located onboard respective vehicles, the electronic device is located on the vehicle, second paragraph, page 6. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Hans to implement these limitations and also one of ordinary skill in the art would have been motivated to do so because it could provide utilizing well-known CA node and the node located onboard of respective vehicle. The CA node would enable creating/generating a new certificate/key onboard of a vehicle whenever it is needed. The created/generated new certificate/key would be provide to the applicant node for secure communication without compromising the data, second paragraph, page 6.

Claim(s) 8, 22, 23, is/are rejected under 35 U.S.C. 103 as being unpatentable over Hans, in view of Teito, Venable, Sr, 2021/0083882.
Referring to claim(s) 8, 22, 23, Hans discloses applicant node using the peer-to-peer wireless communication network (see rejections of claim 1). Hans and Teito do not disclose, which is well-known in the art, which Venable discloses, wherein the first CA node is one of a plurality of CA nodes in the peer-to-peer wireless communication network that collectively implement a distributed CA (abstract, figure 1), the method comprising: generating respective PKI certificates based on the public key information at a plurality of the CA nodes (abstract, figure 1, para 14, 50); and transmitting the PKI certificates to the node (abstract, figure 1, para 14, 50). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Hans to implement these limitations and also one of ordinary skill in the art would have been motivated to do so because it could provide utilizing well-known distributed CA, and respective PKI certificates. The distributed CA created/generated certificate/key would be based on multiple nodes provided key information. Hence, the distributed CA created/generated certificate/key would be securer than a standalone CA node. The created/generated new certificate/key would be provide to the applicant node for secure communication without compromising the data, second para 14, 50.

Claim(s) 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hans, in view of Teito, and Thierry EP 3340530 A1.
Referring to claim(s) 4, 12, Hans discloses the first key, the second key, CA node, the peer-to-peer wireless communication network (as rejected in claim 1). Hans, Teito, do not disclose, which is well-known in the art, which Thierry discloses, receiving the keys at the first CA node from a registration authority (RA) node, second paragraph page 2. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Hans to implement these limitations and also one of ordinary skill in the art would have been motivated to do so because it could provide utilizing well-known registration authority to receiving a request and verify the entity sending the request. The keys would be provided for encrypting data prior to communicating on the network, second paragraph page 2.

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 1-4 limitations are rejected as above. The above prior arts and the additional art of record do not at least teach or suggest Claim 5 limitations in combination of limitations of claims 1-4. Hence, claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable over the prior arts of record, if rewritten in independent form including all of the limitations of the claims 1-4.
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 8-12 limitations are rejected as above. The above prior arts and the additional art of record do not at least teach or suggest Claim 13 limitations in combination of limitations of claims 8-12. Hence, claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable over the prior arts of record, if rewritten in independent form including all of the limitations of the claims 8-12.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARESH PATEL whose telephone number is (571)272-3973.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jorge L. Ortiz-Criado, can be reached at (571) 272-7624. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status5721 information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HARESH N PATEL/Primary Examiner, Art Unit 2496